Citation Nr: 0825189	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  00-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

5.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1958 to April 1961, 
from October 1961 to October 1964, and from July 1974 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1999.  Subsequently, the case was remanded, most 
recently in a decision/remand dated in July 2006, which 
reopened the claim for service connection for a right knee 
disability, and remanded it, as well as the issue of service 
connection for a left knee disability, to the RO for 
additional development.  

The issues of entitlement to service connection for a right 
knee disability and a left knee disability are decided on the 
merits in this decision; the remaining issues are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran had a Baker's cyst of the right knee in 
service, but this condition was successfully treated, and the 
current right knee disability, most recently diagnosed as 
chondromalacia patella and chronic anterior cruciate ligament 
tear, is unrelated to service.

2.  The veteran did not have a left knee injury or disease in 
service, and current left knee disability, most recently 
diagnosed as chondromalacia patella with meniscal 
degeneration, was first shown years after service, and is 
unrelated to service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service, nor may degenerative joint 
disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A chronic left knee disability was not incurred in or 
aggravated by active service, nor may degenerative joint 
disease be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In August 2006, the veteran was provided complete, content-
compliant VCAA notice in a single document.  Specifically, he 
was advised of the information necessary to substantiate the 
claims for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  In addition, he was provided with information 
regarding assigned ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated by means of a supplemental 
statement of the case in December 2007.  Therefore, any 
timing defect in the provision of this aspect of the notice 
was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service medical and administrative 
records have been obtained.  The RO made numerous attempts to 
obtain service medical records pertaining to the veteran's 
service in the reserves, but was unable to obtain any such 
records, and the veteran has not specifically identified any 
such records.  Identified post-service VA medical records 
have been obtained, as have SSA records.  He has not 
identified any private treatment records.  A VA examination 
as to nexus was provided in April 2007.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  The veteran testified at a 
Board videoconference hearing in February 2003, held by a 
Veteran's Law Judge who has since left the Board, and the 
veteran stated he did not want another hearing.  There is no 
indication of the existence of any potentially relevant 
evidence which is not of record.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection for Bilateral Knee Disabilities

Service medical records reveal that the veteran was treated 
for a Baker's cyst of the right knee in March 1975.  The mass 
was aspirated, and several cc's of typical jelly-like clear 
desiccated synovial fluid were removed, which the doctor 
noted confirmed the diagnosis.  X-rays were said to reveal a 
soft tissue mass in the popliteal fossa.  Clinical evaluation 
of the lower extremities during periodic examination in 
February 1976, however, produced normal findings, and no 
further pertinent complaints or abnormal findings were 
reported in service.  No left knee complaints or abnormal 
findings were specifically reported.  

On a VA examination in August 1978, the veteran said that he 
had pain at times in the right knee, as well as a knot behind 
the knee.  No findings were reported, however, and the 
veteran's musculoskeletal system was normal on examination 
(except for unrelated thumb findings).

On a June 1981 VA examination, the veteran said that he had a 
Baker's cyst of the right knee drained and resolved in 
service, but he said it had since recurred.  He said that it 
had recurred about 6 times since his discharge, and would 
last about a week each time.  On examination, there were no 
objective findings, and X-rays were normal.  

VA medical records show that in September 1984, the veteran 
complained of swelling at the back of the left knee, with 
pain, for the past month or so.  The impression was Baker's 
cyst.  He was hospitalized in October 1984 for surgery.  He 
variously reported a history of symptoms having been present 
for 2 months, or 3 months.  On the latter occasion, he 
reported that there was no history of injury, but that he had 
had a similar problem 10 years earlier when stationed in 
Hawaii.  Although the operative report is not of record, a 
report indicates that the pre-operative diagnosis was Baker's 
cyst, and the post-operative diagnosis was negative left 
knee-pseudo-Baker's cyst.  

After his hospital discharge, he continued to complain of 
left knee pain, swelling, and numbness, and he was 
hospitalized in another VA facility for orthopedic evaluation 
in December 1984.  At that time, the impression was a 
"possible torn meniscus."  Ligamental derangement of the left 
knee involving the collateral ligaments was also suspected.  
A computerized tomography (CT) scan of both knees was 
negative.  However, an arthrogram in December 1984 showed 
normal menisci and cruciate ligaments, but there was a large 
(6x8cm) Baker's cyst of the left knee.  

VA records dated from June to October 1999 show left knee 
complaints.  In June 1999, he complained of left knee pain 
for 15 years.  X-rays were normal.  On a VA examination in 
September 1999, the veteran reported that a knot had 
developed in the back of his left knee in the 1970's, which 
had been drained with a needle.  He said it had recurred in 
about 1983, but surgical procedures did not find anything.  
He said he continued to have problems with his left knee.  A 
magnetic resonance imaging (MRI) scan in September 1999 
showed abnormalities of the medial meniscus suggestive of a 
tear.

On a VA examination in May 2000, the veteran was noted to be 
a somewhat vague historian.  He said that he had a cyst 
removed from his left knee in 1975, and that he had aching in 
the right knee since the 1970's, which he had been told was a 
meniscus problem.  On examination, range of motion was from 
about 155 degrees of flexion to hyperextension of about 3 to 
4 degrees.  Ligaments were intact.  X-rays of both knees were 
normal.  

VA outpatient treatment records dated in October 2000 show 
chronic bilateral knee pain of unknown etiology.  An MRI scan 
of the right knee, done in November 2000, reportedly showed 
degenerative changes in the menisci and overall degenerative 
arthritis in the knee.  Danville VAMC outpatient treatment 
records dated in January 2001, reveal that the veteran was 
seen for orthopedic consultation with reference to complaints 
of problems with both knees for many years.  Following 
examination, the orthopedic consultant's impression was 
degenerative arthritis of both knees with possible 
degenerated and torn medial menisci. 

In February 2001, the veteran underwent arthroscopic surgery 
of the right knee in a VA facility.  On the admission 
history, the veteran reported chronic knee pain bilaterally, 
worse on the right.  He said that the knees frequently locked 
up.  The operative findings were chronic costochondritis and 
synovitis of the right knee, and debridement was performed.  

In June 2005, at the direction of the RO, the veteran 
underwent a VA orthopedic examination of the knees.  The 
examiner was requested to review the claims file and provide 
a medical opinion as to whether it was as likely as not that 
the veteran's current right knee disorder was related to the 
1975 in-service Baker's cyst of the right knee.  In the 
report of the examination, the examiner's impression was 
"bilateral knee pain."  The examiner noted that radiographs 
of the knees were unavailable, but hoped that they would be 
available at a later time.  He stated that without the aid of 
radiography, the veteran's knee condition was not a result of 
the Baker's cyst.  The orthopedic examiner explained that 
"typically Baker's cysts are a sign of possible degenerative 
joint disease but they can also be benign findings without 
any symptoms whatsoever and they are not the cause of the 
knee degeneration and in fact only rarely today would we even 
think of decompressing a Baker's cyst even if it were causing 
problems with the only exception being of neurovascular 
impingement."

Radiographic reports of X-rays in May 2000, March 2005, and 
June 2005 were all normal.  The most recent X-ray, dated in 
June 2005, resulted in an impression that no bony abnormality 
was identified.

MRI studies of both knees in October 2005 disclosed a chronic 
tear involving the anterior cruciate ligament and grade 3 
chondromalacia changes of the right knee, and chondromalacia 
patella of the left knee, with meniscal degeneration.  

On a VA examination in April 2007, the examination disclosed 
tenderness over the posterior aspect of the knees.  There was 
mild laxity, but no true instability in both knees.  Range of 
motion was from full extension to 135 degrees of extension on 
the right, and from full extension to 130 degrees of flexion 
on the left.  The examiner concluded that it was less likely 
as not that the right knee condition was related to service.  
He noted that the arthroscopically documented findings were 
nonspecific, and that the left knee appeared to be 
unremarkable from the standpoint of physical and radiographic 
evaluation.  

The veteran contends that he was treated for both knees in 
service, and that he has continued to experience pain in both 
knees since service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If there is no showing of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As to the first element, although VA treatment records show 
that X-rays of the knees have been normal, and physical 
examination findings have shown few abnormalities, MRI scans 
have shown abnormalities.  The most recent MRI of record, 
obtained in October 2005, disclosed a chronic tear involving 
the anterior cruciate ligament and grade 3 chondromalacia 
changes of the right knee, and chondromalacia patella of the 
left knee, with meniscal degeneration.  Thus, the veteran has 
current chronic right and left knee disabilities.  

Concerning the second element, in-service incurrence, the 
veteran contends that he was treated during service for both 
of his knees.  However, service medical records show 
treatment only for the right knee.  He had a Baker's cyst in 
the right knee, which was successfully treated.  Thus, with 
respect to the right knee, the veteran had an in-service 
disease or injury.  

As to the left knee, however, as can be seen above, not only 
do service medical records fail to show any left knee 
complaints or abnormalities in service, but the veteran did 
not mention any left knee problems until 1984.  At that time, 
he reported a duration of 1 to 3 months.  Although he stated 
that he had had a similar problem 10 years earlier, the 
Baker's cyst 10 years earlier clearly involved the right 
knee.  Later, in 1999, his history which he attributed to the 
left knee so closely corresponded to the documented findings 
pertaining to the right knee in service that it is clear that 
the veteran was mistaken.  Thus, the Board finds that the 
service medical records as well as the veteran's histories 
reported on VA examinations in 1978 and 1981 outweigh his 
later recollections as to the left knee treatment in service.  
Particularly in light of the absence of any mention of left 
knee complaints until 1984, when a no more than a 3 month 
history of symptoms was reported, the weight of the evidence 
establishes that the veteran did not sustain a left knee 
disease or injury during service.  

With respect to the final element, medical evidence is 
required to establish a nexus between the current disability 
and the in-service disease or injury.  A layman, such as the 
veteran, is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  A layman, however, is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Additionally, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

The VA examination in April 2007 found that it was less 
likely than not that the veteran's right knee disorder was 
related to service.  There is no medical opinion in favor of 
service connection.  The June 2005 VA examiner indicated that 
the veteran's knee condition was not a result of the Baker's 
cyst, but he noted that he did not have any radiographic 
findings available.  He noted that Baker's cysts could be a 
sign of degenerative joint disease, but they could also be 
benign.  X-rays in June 2005 did not, in fact, show 
degenerative joint disease.  To the extent that the MRI 
findings were interpreted as showing degenerative changes, 
they were not shown until many years after service, and the 
examiner stated that a Baker's cyst would not cause 
degeneration in the knee.  Otherwise, the medical records do 
not contain an opinion as to whether the veteran has a 
chronic right knee disability related to service.  However, 
these records are simply notations of the history reported by 
the veteran at the time, with no medical conclusions.  
Information in a medical record which is simply information 
recorded by the examiner "unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'"  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  Thus, these records do not add to the 
probative value of the veteran's own statements.  In the 
absence of any medical evidence of a nexus to service, 
service connection cannot be granted.

In sum, the evidence establishes that the veteran has current 
right and left knee disabilities, but that a left knee 
disability had its onset several years after service, and is 
unrelated to service.  The veteran had a Baker's cyst of the 
right knee aspirated in service, but the current right knee 
disability is unrelated to the in-service Baker's cyst, or 
otherwise to service.  As there is no medical evidence 
establishing a nexus to service, the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt does 
not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

In the July 2006 Board remand, the Board observed that in an 
October 2005 rating decision, service connection had been 
established for bilateral hearing loss and assigned a 0 
percent disability rating, and for sinusitis, evaluated as 10 
percent disabling, both effective from June 29, 1999.  In 
December 2005, the veteran expressed timely disagreement in 
writing with the disability evaluations assigned for 
bilateral hearing loss and for sinusitis.  Accordingly, those 
issues were included in the July 2006 remand, for the veteran 
to be furnished with an initial statement of the case with 
regard to these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The statement of the case was furnished in 
January 2008, but no timely appeal was received to perfect 
the appeal as to those issues.  See 38 C.F.R. §§ 20.200, 
20.302(b) (2007).  

However, in June 2008, a substantive appeal was received 
directly at the Board.  In this appeal, the veteran stated 
that he disagreed with the decisions made in the statement of 
the case dated May 8, 2008.  An attached cover letter from 
the representative identified these issues as entitlement to 
an evaluation in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine; entitlement to an 
evaluation in excess of 10 percent for sinusitis; and 
entitlement to a compensable rating for hearing loss.  
However, the May 2008 statement of the case is not associated 
with the claims file, and is presumably contained in a 
temporary "dummy" file located at the RO, created to permit 
claims development and adjudication while the claims file is 
at the Board.  Because the substantive appeal received in 
June 2008 appears to perfect an appeal, the Board has 
jurisdiction over the appeal, and the temporary file 
documents must be associated with the claims file.  

Before the appeal as to the new issues is returned to the 
Board, the RO must ensure that all necessary notification and 
development has been undertaken.  The identified issues were 
claims for higher ratings.  The evidence currently in the 
claims file does not disclose whether the May 2008 statement 
of the case was based on an appeal from the October 2005 
rating decision that granted service connection for the 
disabilities, or whether there was a later rating decision.  
In this regard, the July 2006 Board remand was developed at 
the AMC, and so if the Chicago RO was simultaneously 
developing the appeal from the same notice of disagreement 
identified in the July 2006 Board remand, the AMC would have 
been unaware of that development.  Unfortunately, Manlincon 
does not provide a remedy for such circumstances.  Whether 
the action on appeal in the May 2008 statement of the case is 
the October 2005 rating decision that granted service 
connection for the disabilities must be determined, because 
if the new issue are not appeals from the initial grant of 
service connection, the notice requirements set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) must be 
satisfied.    

In the July 2006 remand, the Board found that contentions 
presented by the veteran in December 2005 in connection with 
his appeal of the issue of service connection for a left knee 
disability raised a claim for compensation under 38 U.S.C.A. 
§ 1151 for additional left knee disability claimed to have 
resulted from VA treatment.  Since it appeared that the 
veteran was claiming that a left knee disability had been 
aggravated by this treatment, the Board determined that the 
raised 38 U.S.C.A. § 1151 claim was inextricably intertwined 
with the claim for service connection, and remanded for 
simultaneous adjudication with the service connection claim.  
However, the AMC did not adjudicate the claim as a separate 
issue, but rather included in the reasons and bases a 
discussion of the legal concepts included in 38 U.S.C.A. 
§ 1151, without providing citation to the law, as had been 
directed in the remand.  Because of the remand development, 
including the VA examination findings, and the above decision 
denying service connection for a left knee disability, the 
issue is no longer inextricably intertwined with the service 
connection issue, in the sense that it must be decided before 
or simultaneously with that decision.  However, because the 
development did not comply with the remand directives, the 
Board must again remand for initial development of that 
issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  

This development must also include actions not requested in 
the prior remand, but which must be accomplished, in 
particular, the legal notice requirements.  
Specifically, prior to initial adjudication of the claim for 
38 U.S.C.A. § 1151 compensation for a left knee disability, 
the veteran must be notified of the information necessary to 
substantiate that claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He must also be provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Associate the temporary "dummy" 
file, showing development of an appeal 
including a statement of the case dated in 
May 2008, addressing issues of entitlement 
to an evaluation in excess of 10 percent 
for degenerative disc disease of the 
lumbosacral spine; entitlement to an 
evaluation in excess of 10 percent for 
sinusitis; and entitlement to a 
compensable rating for hearing loss, with 
the claims folder.  Review those three 
issues in connection with the substantive 
appeal received at the Board in June 2008.  
Ascertain whether that appeal was a timely 
appeal from the October 2005 rating 
decision which granted service connection 
for the disabilities.  If not, provide 
notice as required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  After 
undertaking any required notice or 
assistance, forward the appeal to the 
Board for appellate consideration.  

2.  Provide all notification and 
assistance required under the VCAA as to 
the issue of compensation for a left knee 
disability due to VA treatment, based on 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
This should include notice of the 
information necessary to substantiate that 
claim, and of his and VA's respective 
obligations for obtaining specified 
different types of evidence, as well as 
information regarding ratings and 
effective dates.  After undertaking any 
appropriate development, and any other 
indicated notice, adjudicate the issue of 
compensation pursuant to 38 U.S.C.A. §  
1151 for additional left knee disability, 
claimed to have been incurred as the 
result of VA hospitalizations and 
treatment from October to December, 1984.  
Furnish the veteran and his representative 
notification of the decision, and of the 
veteran's appellate rights.  If the claim 
is denied, notify the veteran that this 
issue is not part of the appeal unless the 
veteran specifically appeals that 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


